DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 46 and 48-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al [US 2008/0291115 A1] in view of Yamamoto et al [US 2006/0017157 A1] and further in view of Granchrow et al [US 2016/0164186 A1].
In regards to claim 46. Doan discloses a method for making a printed circuit board (PCB) (Fig. 5, 105), comprising: 
(Fig. 5, 105 & Paragraph [0037]), the cutout extending into a layer of the PCB (Fig. 5, 105 & Paragraph [0037]), to form a cavity (Fig. 5, 505) in the layer (Fig. 5, 105 & Paragraph [0037]);  

    PNG
    media_image1.png
    624
    761
    media_image1.png
    Greyscale

Doan does not specify forming a slot in the metal layer, including disposing the slot around a contour of the cavity; and forming a transmission line of the antenna in the metal layer, to provide electrical contact with the cavity and the slot disposed around the contour of the cavity, wherein at least a portion of the transmission line, the cavity, and the slot formed in the metal layer  form an antenna, wherein the slot and the cavity provide a determined transmission frequency for the antenna.
Yamamoto discloses forming a slot (Fig. 1, 33 & Paragraph [0041]) in the layer (Fig. 1, 23 & Paragraph [0038]), including disposing the slot (Fig. 1, 33 & Paragraph [0041]) around a contour of the cavity (Fig. 1, 39 & Paragraph [0043]); and 
forming a transmission line (Fig. 1, 24 & Paragraph [0039]) of the antenna in the layer (Paragraph [0013]), to provide electrical contact (Paragraph [0041]) with the cavity (Fig. 1, 39 & Paragraph [0043]) and the slot (Fig. 1, 33 & Paragraph [0041]) disposed around the contour of the cavity (Fig. 1, 39 & Paragraph [0043]), 
wherein at least a portion of the transmission line (Fig. 1, 37 & Paragraph [0039-42]), the cavity (Fig. 1, 39 & Paragraph [0043]), and the slot formed in the layer (Fig. 1, 23 & Paragraph [0038]) form an antenna (Fig. 1, 36 & Paragraph [0038-42]), wherein the slot (Fig. 1, 33 & Paragraph [0041]) and the cavity (Fig. 1, 39 & Paragraph [0043]) provide a determined transmission frequency (Paragraph [0038]) for the antenna (Fig. 1, 36).

    PNG
    media_image2.png
    401
    752
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Doan with forming a slot in the metal layer, including disposing the slot around a contour of the cavity; and forming a transmission line of the antenna in the metal layer, to provide electrical contact with the cavity and the slot disposed around the contour of the cavity, wherein at least a portion of the transmission line, the cavity, and the slot formed in the metal layer  form an antenna, wherein the slot and the cavity provide a determined transmission frequency for the antenna for purpose of prevent characteristics of a high frequency semiconductor element from being deteriorated so that the high frequency semiconductor element can be made to operate stably as disclosed by Yamamoto (Paragraph [0007]).
Doan in view of Yamamoto does not specify a metal layer of the PCB
Ganchrow discloses a metal layer of the PCB (Paragraph [0016])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Doan in view of Yamamoto with a metal layer of the PCB for purpose of mechanically supports and electrically connects electrical or electronic components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Ganchrow (Paragraph [0016])
In regards to claim 48. Doan in view of Yamamoto and further view of Canchrow discloses the method of claim 46, further comprising: forming a second slot in the metal layer (Ganchrow: Paragraph [0016]), wherein the transmission line (Yamamoto: Fig. 1, 24 & Paragraph [0039]) is in contact with the second slot (Yamamoto: Fig. 1, 33 & Paragraph [0038]), and the antenna includes the second slot (Yamamoto: Fig. 1, 33 & Paragraph [0038]) as a third radiating element (Yamamoto Fig. 1, 36a ).
In regards to claim 49. Doan in view of Yamamoto and further view of Canchrow discloses the method of claim 46, wherein the slot and the second slot (Yamamoto: Fig. 1, 33 & Paragraph [0038]) are formed around a contour of the cavity (Yamamoto: Fig. 1, 39 & Paragraph [0043]).
In regards to claim 50. Doan in view of Yamamoto and further view of Canchrow discloses the method of claim 46, further comprising: attaching a package (Doan Fig. 5, 145 & Abstract & Paragraph [0020]) to the PCB (Doan Fig. 5, 105), wherein a portion of the package (Doan Fig. 5, 510) is disposed within the cutout of the PCB (Doan Fig. 5, 105).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844